DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Species Election Requirement and 2nd Preliminary Amendment
	The election without traverse of SEQ ID NO: 2 for ‘Species Election I – Delivery Signal from a Bacterial Effector Protein along with the Corresponding “SEQ ID NO:”’, SEQ ID NO: 211 for ‘Species Election II – Domain of a Heterologous Protein or a Single Combination of Domains of Different Heterologous Proteins along with the Corresponding “SEQ ID NO:”’, Yersinia enterocolitica deficient with respect to effector proteins yopH, yopO, yopP, yopE, yopM, and yopT for ‘Species Election III – Gram-Negative Bacterial Strain Type and Whether the Strain is Wild-Type or is Deficient in a T3SS Effector Protein along with the Deficient Protein if Applicable’, and Tobacco etch virus (TEV) cleaving site Glu-Asn-Leu-Tyr-Phe-Gln-Ser and modified motifs based on the Glu-X-X-Tyr-X-Gln-Gly/Ser (where X is any amino acid) for ‘Species Election IV – Protease Cleavage Site along with the Applicable Protease’ in the ‘Response to Species Election Requirement and 2nd Preliminary Amendment’, filed 04 June 2021, is acknowledged.
Accordingly, the requirement is deemed proper and is therefore made FINAL.

Status of Claims
	Claims 1, 2, 8, and 9 are amended.
Species Election I – Delivery Signal from a Bacterial Effector Protein along with the Corresponding “SEQ ID NO:”’, SEQ ID NO: 211 for ‘Species Election II – Domain of a Heterologous Protein or a Single Combination of Domains of Different Heterologous Proteins along with the Corresponding “SEQ ID NO:”’, Yersinia enterocolitica deficient with respect to effector proteins yopH, yopO, yopP, yopE, yopM, and yopT for ‘Species Election III – Gram-Negative Bacterial Strain Type and Whether the Strain is Wild-Type or is Deficient in a T3SS Effector Protein along with the Deficient Protein if Applicable’, and Tobacco etch virus (TEV) cleaving site Glu-Asn-Leu-Tyr-Phe-Gln-Ser and modified motifs based on the Glu-X-X-Tyr-X-Gln-Gly/Ser (where X is any amino acid) for ‘Species Election IV – Protease Cleavage Site along with the Applicable Protease’.

Information Disclosure Statement
The ‘Information Disclosure Statement’, filed 18 May 2021, filed 04 September 2020, 04 June 2020, and 11 September 2018, have been fully considered.

Response to Allegations/Arguments directed to ‘Objection to Specification, Embedded Hyperlink and/or Other Form of Browser-Executable Code’
The ‘Response to Species Election Requirement and 2nd Preliminary Amendment’, filed 04 June 2021, alleges/argues the specification is amended to delete embedded hyperlinks and/or form of browser-executable codes and, therefore, this objection has been adequately addressed.  In view of the amendments to the specification the allegation/argument is found persuasive and, thus, this objection is withdrawn.

Response to Allegations/Arguments directed to ‘Objection to Claims, First Complete Appearance of an Abbreviation’
The ‘Response to Species Election Requirement and 2nd Preliminary Amendment’, filed 04 June 2021, alleges/argues claims 1, 2, and 8-9 are amended to provide full forms for the abbreviations T3SS, GPCR, and T4SS and, therefore, this objection has been adequately addressed.  It is further indicated that the abbreviations appearing claims 6-7, 11, 13, 15, 17, 19, 21, and 23 are gene names and not abbreviations.  In view of the amendments to the claims the allegation/argument is found persuasive and, thus, this objection is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. 1.321(b).



U.S. Patent No. 10,889,823
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,889,823 (see attached ‘PTO-892’; “ARRIEUMERLOU”).
The following specifically denotes the instant claims with the corresponding claims of ARRIEUMERLOU applied herein:
Claims 1-6, 8-11, 17, and 23 are unpatentable over claims 1, 5, 6, and 14-20 of ARRIEUMERLOU.
Claim 7 is unpatentable over claims 3 and 21 of ARRIEUMERLOU.
Claims 12-15 and 18-21 are unpatentable over claims 1, 5, 6, 14-20 of ARRIEUMERLOU.
Claims 16 and 22 are unpatentable over claims 2 and 12 of ARRIEUMERLOU.
Claims 1-21 of ARRIEUMERLOU renders claims 1-23 unpatentable.  For instance, claim 1 of ARRIEUMERLOU is directed to “A recombinant Gram-negative bacterial strain transformed with a vector which comprises in the 5' to 3' direction: a promoter; a first nucleic acid comprising a first DNA sequence encoding a delivery signal from a bacterial T3SS effector protein, operably linked to said promoter; and a second nucleic acid comprising a second DNA sequence encoding a heterologous protein, which is a protein or part thereof which does not belong to the entire nd ¶ to ¶ bridging p13-14; ¶ bridging p22-23 to p23, 1st ¶; p27, 1st ¶ to p28, 1st ¶; FIG. 26-28.)  Therefore, a DNA sequence encoding a full-length protein (e.g., tBID, BAX) necessarily includes the repeated domains that are found in the protein.  ARRIEUMERLOU provides for the disclosed vector to include two second DNA sequences encoding the identical or two different heterologous proteins (e.g., involved in apoptosis or apoptosis regulation).  (See below reproduced Col. 13, lines 33-37; Col. 14, line 66 to Col. 15, line 13; Col. 23, lines 53-58.)  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 appear to recite claim limitations substantially similar to claims 1-21 of ARRIEUMERLOU.  
Accordingly, claims 1-23 are rejected over claims 1-21 of ARRIEUMERLOU on the grounds of non-statutory obviousness-type double patenting.



Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 1-23 recite the limitation “… encoding repeated domains of a heterologous protein or two or more domains of different heterologous proteins fused in frame… wherein the heterologous proteins are selected from the group consisting of proteins involved in apoptosis or apoptosis regulation, cell cycle regulators, ankyrin repeat proteins, cell signaling proteins, reporter proteins, transcription factors, proteases, small GTPases, G-protein-coupled receptor (GPCR) related proteins, nanobody fusion constructs and nanobodies, bacterial T3SS effectors, bacterial type IV secretion system (T4SS) effectors and viral proteins” which is considered vague and indefinite.  The above claim limitation is technically undefined and, therefore, it is unclear what is meant with the terms “the repeat domains” or “the two or more domains” of different heterologous proteins.  Also see Section 8.1 of the Written Opinion of the International Searching Authority for PCT/EP2016/078087 which similarly raises this issue.  
Claims 2 and 9 recite the limitation “a first DNA sequence encoding a delivery signal or a fragment thereof from a bacterial effector protein” which is considered vague and indefinite.  Specifically, the intent of the language “fragment thereof” is confusing as to whether the fragment is has delivery signal function or whether fragment is intended to any sequence that is considered to be a fragment of a delivery signal (e.g., single nucleotide sequence).  Accordingly, clarification and appropriate correction for the above recited limitation found in the claim is requested.  
Claims 6 recite the limitation “or an N-terminal fragment thereof” which is considered vague and indefinite.  The language “an N-terminal fragment” implies a set of criteria/range of values that establishes/defines what is to be considered an N-terminal fragment for the claimed sequences which is unclear.  Accordingly, clarification and appropriate correction for the above recited limitation found in the claim is requested.  
	Claims 12 recite the limitation “wherein the repeat domains… have an amino acid sequence identity of more than 80%” which is considered vague and indefinite.  Specifically, a certain amino acid identity can only be calculated in the presence of a known amino acid sequence.  Also see Section 8.4 of the Written Opinion of the International Searching Authority for PCT/EP2016/078087 which similarly raises this issue.  Accordingly, clarification and appropriate correction for the above limitation found in the claims is requested.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

U.S. Patent No. 10,889,823
Claims 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,889,823 (see attached ‘PTO-892’; “ARRIEUMERLOU”).
The applied reference has a common inventor and assignee with this application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 C.F.R. 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 C.F.R. 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
The claims are directed to a recombinant Gram-negative bacteria strain (Yersinia enterocolitica deficient with respect to effector proteins yopH, yopO, yopP, yopE, yopM, and yopT, as elected) comprising in the 5’ to 3’ direction: 1) a promoter; 2) a first DNA sequence encoding a delivery signal (SEQ ID NO: 2, as elected) from a bacterial T3SS effector protein operably linked to the promoter; and 3) a DNA sequence encoding repeated domains of a heterologous protein (SEQ ID NO: 211, as elected) or two or more domains of different heterologous proteins fused in frame to the 3’ end of the first DNA sequence.
ARRIEUMERLOU discloses recombinant Gram-negative bacterial strains for heterologous protein delivery.  (Title; Abstract.)
	Regarding claims 1, 2, 8, and 9, ARRIEUMERLOU provides for the transformation of recombinant Gram-negative bacterial strains (e.g., Yersinia) with a vector that comprises a promoter, a first DNA sequence encoding a delivery signal from a bacterial T3SS effector protein operably linked to the promoter, and a second DNA sequence encoding a heterologous protein or two different heterologous proteins.  (Abstract; Col. 2, line 19 to Col. 4, line 9; Col. 9, line 20 to Col. 27, line 7.)  ARRIEUMERLOU states the following regarding the two heterologous proteins found in the vector:
“In some embodiments the vector of the Gram-negative bacterial strain of the present invention comprises two second DNA sequences encoding the identical or two different heterologous proteins fused independently from each other in frame to the 3' end of said first DNA sequence.” (Col. 13, lines 33-37.)

“In some embodiments two heterologous proteins involved in apoptosis or apoptosis regulation are comprised by the vector of the Gram-negative bacterial strain of the present invention, wherein one protein is a pro-apoptotic protein and the other protein is an inhibitor of apoptosis-prevention pathways or wherein one protein is a pro-apoptotic protein and the other protein is an inhibitor of pro-survival signalling or pathways.”  (Col. 14, line 66 to Col. 15, line 6.)

As reiterated from above, the recited limitation “DNA sequence encoding repeated domains of a heterologous protein or two or more domains of different heterologous proteins”, the originally filed disclosure indicates that these repeat domains are found within the proteins “involved in apoptosis or apoptosis regulation, cell cycle regulators, ankyrin repeat proteins, cell signaling proteins, reporter proteins, transcription factors, proteases, small GTPases, GPCR related proteins, nanobody fusion constructs and nanobodies, bacterial T3SS effectors, bacterial T4SS effectors and viral proteins” (e.g., BH3-only proteins, caspases, and intracellular signaling proteins of death receptor control of apoptosis).  (p13, 2nd ¶ to ¶ bridging p13-14; ¶ bridging p22-23 to p23, 1st ¶; p27, 1st ¶ to p28, 1st ¶; FIG. 26-28.)  Therefore, a DNA sequence encoding a full-length heterologous protein (e.g., tBID, BAX) necessarily includes the domain that is found in the protein.  Further, ARRIEUMERLOU provides for various provisions for the selection of the heterologous proteins, such as that recited in claims 1, 2, 8, and 9.  (Col. 12, line 64 to Col. 13, line 32.)  For example, ARRIEUMERLOU indicates the heterologous proteins (e.g. tBID and BAX each of which comprises the BH3 domain (i.e., SEQ ID NO: 211, as elected)) as being involved in apoptosis or apoptosis regulation where ARRIEUMERLOU states:  
“Pro-apoptotic proteins encompassed by the present invention have usually an alpha helical structure, preferably a hydrophobic helix surrounded by amphipathic helices and usually comprise at least one of BH1, BH2, BH3 or BH4 domains, preferably comprise at least one BH3 domain. Usually pro-apoptotic proteins encompassed by the present invention have no enzymatic activity.”  (Col. 15, lines 7-13.)

“The protein expressed from the fused first and second and optional third DNA sequences of the vector is also termed as a "fusion protein" or a "hybrid protein", i.e., a fused protein or hybrid of delivery signal and a heterologous protein. The fusion protein can also comprise e.g. a delivery signal and two or more different heterologous proteins.”  (Col. 23, lines 53-58.)

“To show that human proteins can translocate via type III secretion we fused human apoptosis inducers for delivery by Y. enterocolitica to YopE1-138 or for delivery by S. enterica to SteA1-20, SteA, SopE1-81 or SopE1-105. We then monitored the translocation of the human BH3 interacting-domain death agonist (BID, SEQ ID No. 24), which is a pro-apoptotic member of the Bcl-2 protein family. It is a mediator of mitochondrial damage induced by caspase-8 (CASP8). CASP8 cleaves BID, and the truncated BID (tBID, SEQ ID No. 25) translocates to mitochondria where it triggers cytochrome c release. The latter leads to 1-138-Myc or YopE1-138-BID expressing Y. enterocolitica failed to induce apoptosis, the translocation of human tBID triggered cell death in larger extend than the well-characterized apoptosis inducer staurosporin (FIGS. 7A and C). As expected, the translocation of tBID lead to the production of CASP3 p17 subunit, even in larger amounts as with staurosporin (FIG. 7A). To be able to compare translocated protein amounts to endogenous Bid, HeLa cells were lysed with Digitonin and analyzed by Western blotting using an anti Bid antibody (FIG. 7B). T3SS delivered YopE1-138-tBID reached about endogenous Bid levels in HeLa cells, while delivered YopE1-138-BID was present in even higher quantities (2.5 fold) (FIG. 7B). A deep proteome and transcriptome mapping of HeLa cells estimated 4.4 fold 105 copies of BID per single cell [86]. Therefore, one can conclude that T3SS dependent human protein delivery reaches 105 to 106 proteins per cell. These numbers fit the copies per cell of nanobodies translocated via E. coli T3SS [19]. Assuming a levelling of a factor of 10 for the MOI and for the duration of the infection, a factor of 3.2 for the time-point of antibiotic addition and for the culture time at 37˚ C. before infection, the delivered protein copies/cell can be tuned from some 1000 copies/cell up to some 106 copies/cell Altogether, these results indicated that translocated tBID was functional and delivered at relevant levels. This validated the translocation tool to study the role of proteins in the regulation of apoptosis, a central aspect of cell biology.”

“We further fused murine tBID (codon optimized for Y. enterocolitica; SEQ ID No. 194) or the BH3 domains of murine tBID or murine BAX (in both cases codon optimized for Y. enterocolitica; SEQ ID No. 138 and 139) to YopE1-138 for delivery by Y. enterocolitica. Whereas infection for 2.5 h with Y. enterocolitica .DELTA.HOPEMT asd delivering no protein or YopE1-138-Myc failed to induce apoptosis, the translocation of murine tBID (codon optimized to Y. enterocolitica, SEQ ID No. 194) triggered cell death in B16F10 (FIG. 16), D2A1 (FIG. 17), HeLa (FIG. 18) and 4T1 (FIG. 19) cells. The translocation of the BH3 domain of murine BID codon optimized for Y. enterocolitica (SEQ ID 138) or murine BAX codon optimized for Y. enterocolitica (SEQ ID 139) were as well found to induce massive cell death in B16F10 (FIG. 16), D2A1 (FIG. 17), HeLa (FIG. 18) and 4T1 (FIG. 19) cells.”

Regarding claims 3-5, ARRIEUMERLOU provides for the recombinant Gram-negative bacteria strain to of various strains, such as Yersinia.  (Col. 2, line 64 to Col. 3, line 3; Col. 9, line 29 to Col. 11, line 14.)  ARRIEUMERLOU further provides for the Yersinia strain to be Yersinia enterocolitica that is deficient in producing at least one T3SS effector protein (e.g., yopH, yopO, yopP, yopE, yopM, and yopT, as elected).  (Col. 19, lines 17-22; Col. 19, line 66 to Col. 20, line 19.)  
Regarding claims 6 and 7, ARRIEUMERLOU provides for the Yersinia strain to comprise the delivery signal to encode the YopE effector protein or an N-terminal fragment thereof (Col. 3, lines 5-26; Col. 18, lines 10-29; Col. 27, line 50 to Col. 28, line 22.)   ARRIEUMERLOU indicates the delivery signal to comprising the N-terminal 138 amino acids of the Y. enterocolitica YopE effector protein (i.e., SEQ ID NO: 2).  (Id.; FIG. 1.) 

Regarding claims 12, 14, 18, and 20, ARRIEUMERLOU provides for the disclosed vector to include two second DNA sequences encoding the identical or two different heterologous proteins (e.g., involved in apoptosis or apoptosis regulation).  (See above reproduced Col. 13, lines 33-37; Col. 14, line 66 to Col. 15, line 13; Col. 23, lines 53-58.)
Regarding claims 16 and 22, ARRIEUMERLOU provides for the inclusion of a third DNA sequence encoding protease cleavage site in the vector between the 3’ end of the first DNA sequence and the 5’ end of the second DNA sequence.  (Col. 15, lines 14-51.)  ARRIEUMERLOU indicates the cleavage site may be the Tobacco Etch Virus (TEV) cleaving site Glu-Asn-Leu-Tyr-Phe-Gln-Ser and modified motifs based on the Glu-X-X-Tyr-X-Gln-Gly/Ser (where X is any amino acid) (as elected).  (Id.)
Regarding claims 17 and 23, ARRIEUMERLOU provides for the delivery signal to be selected from various bacterial T3SS effector proteins, such as SopE, SopE2, SptP, etc. (Col. 12, lines 3-31; Col. 17, line 11 to Col. 18, line 59.)


U.S. Patent Application Publication No. 2011/0183908
	Claims 1, 2, 8-15, 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2011/0183908 (see attached ‘PTO-892’; “RUTER”).
The claims are directed to a recombinant Gram-negative bacteria strain comprising in the 5’ to 3’ direction: 1) a promoter; 2) a first DNA sequence encoding a delivery signal from a bacterial T3SS effector protein operably linked to the promoter; and 3) a DNA sequence encoding repeated domains of a heterologous protein or two or more domains of different heterologous proteins fused in frame to the 3’ end of the first DNA sequence.
RUTER discloses the utilization of Yersinia outer protein M (YopM) for the delivery of cargo molecules into a cell.
Regarding claims 1, 2, 8, and 9, RUTER provides for the transformation of recombinant Gram-negative bacterial strains (e.g., Yersinia) with a vector that comprises a promoter, a first DNA sequence encoding a delivery signal from a bacterial T3SS effector protein (e.g., YopM) operably linked to the promoter, and a second DNA sequence encoding a heterologous protein/cargo molecule or two different heterologous proteins/cargo molecules.  (Abstract; ¶ [0040], [0106]-[0110], [0114], [0123]-[0157], [0233], [0236].)  RUTER indicates the YopM is “at least connected to one cargo molecule and indicates reference to “a polypeptide” includes one or more of such polypeptides.  (¶ [0114], [0122], [0233], [0236]; claim 15.)  RUTER provides for the Yersinia strain to comprise the delivery signal to encode the YopM effector protein, a YopM fragment, or a YopM variant (Abstract; [0032]-[0050], [0060]-[0065], [0159].)  As reiterated from nd ¶ to ¶ bridging p13-14; ¶ bridging p22-23 to p23, 1st ¶; p27, 1st ¶ to p28, 1st ¶; FIG. 26-28.)  Therefore, a DNA sequence encoding a full-length heterologous protein (e.g., BID, BAX) necessarily includes the domain that is found in the protein.  Further, RUTER provides for various provisions for the selection of the heterologous proteins, such as that recited in claims 1, 2, 8, and 9.  (¶ [0116]-[0118], [0123]-[0157], [0233].)  For example, RUTER indicates the heterologous proteins (e.g. BID and BAX each of which comprises the BH3 domain (i.e., SEQ ID NO: 211, as elected)) as being involved in apoptosis or apoptosis regulation where RUTER states:  
“The term "apoptotic protein" in the context of the cargo molecules relates to any protein, which leads to programmed cell death in multicellular organisms. Preferably, the term relates to any such protein known to the person skilled in the art. More preferably, the term relates to the pro-apoptotic protein BAK, or BAD.”  (¶ [0132].)

Regarding claims 10-15 and 18-21, RUTER provides for the disclosed vector to include two second DNA sequences encoding the identical or two different heterologous proteins (e.g., involved in apoptosis or apoptosis regulation).  (¶ [0114], [0122], [0233], [0236]; claim 15.)  As reiterated from above, a DNA sequence encoding a full-length protein (e.g., BID, BAX) necessarily includes the domain (e.g., BH3 domain) that is found in the protein.  RUTER provides for the 
Accordingly, RUTER anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

U.S. Patent Application Publication No. 2004/0147719 further in view of U.S. Patent Application Publication No. 2011/0183908
Claim 1-15, 17-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/01447719 (‘Information Disclosure Statement’, filed 04 June 2020; “CORNELIS”) further in view of U.S. Patent Application Publication No. 2011/0183908 (see attached ‘PTO-892’; “RUTER”) as applied to claims 1, 2, 8-15, 18-21 above.
The claims are directed to a recombinant Gram-negative bacteria strain (Yersinia enterocolitica deficient with respect to effector proteins yopH, yopO, yopP, yopE, yopM, and yopT, as elected) comprising in the 5’ to 3’ direction: 1) a promoter; 2) a first DNA sequence encoding a delivery signal (SEQ ID NO: 2, as elected) from a bacterial T3SS effector protein 
CORNELIS discloses a composition comprising a recombinant virulence attenuated Gram-negative bacteria Yersinia enterocolitica strain transformed with an expression vector. (Abstract.)
	Regarding claims 1, 2, 8, and 9, CORNELIS provides for the transformation of recombinant Gram-negative bacterial strains (e.g., Yersinia) with a vector that comprises a promoter, a first DNA sequence encoding a delivery signal from a bacterial T3SS effector protein operably linked to the promoter, and a second DNA sequence encoding a heterologous protein or two different heterologous proteins.  (Abstract; ¶ [0047]-[0062], [0125]; claims 5, 13.)  CORNELIS provides the following with respect to “repeated domains of a heterologous protein or two or more domains of different heterologous proteins fused in frame*”:
“According to the present invention, "a heterologous protein" includes naturally occurring proteins or parts thereof. The term "part of a protein" includes a peptide or polypeptide fragment of a protein that is of sufficient length to carry an activity. Preferably, such a fragment consists of at least 8 or 9 contiguous amino acids of a protein. The present invention illustrates that said heterologous protein is a protein that is naturally occurring or a protein which is encoded by a gene but whereby the protein has never been demonstrated in nature. With "a protein which is encoded by a gene but whereby the protein has never been demonstrated in nature" is meant that a protein/peptide can be made from a synthetic gene, whereby the protein/peptide may have a structure similar or non-similar to natural proteins/peptides. Proteins/peptides which are similar to natural proteins/peptides may be derivatives or variants of natural proteins; or may be structural analogues of organic structures. These heterologous entities are condemned to be peptidic structures as they need to be expressed from DNA coding sequences. This "non-natural protein" also includes artificially engineered proteins or parts thereof, such as fusion of two or more naturally occurring proteins or parts thereof, polypeptides (in-frame fusion of two or more peptide epitopes) as exemplified by Thompson et al. (1995) in Proc. Natl. Acad. Sol. USA 92: 5845-5849.”  (¶ [0058].)

Therefore, a DNA sequence encoding a full-length heterologous protein (e.g., BID, BAX) necessarily includes the domain that is found in the protein.  CORNELIS provides for various provisions for the selection of the heterologous proteins, such as that recited in claims 1, 2, 8, Id.)
Regarding claims 3-5, CORNELIS provides for the Yersinia strain to be Yersinia enterocolitica that is deficient in producing at least one T3SS effector protein (e.g., carrying mutations in at least one of yopH, yopO, yopP, yopE, yopM, and yopT, as elected).  (Abstract; ¶ [0016]-[0019], [0023]-[0026], [0031]-[0032], [0124].)  
Regarding claims 6 and 7, CORNELIS provides for the Yersinia strain to comprise the delivery signal to encode the YopE effector protein (e.g., comprising the N-terminal 138 amino acids of the Y. enterocolitica YopE effector protein (i.e., SEQ ID NO: 2) or an N-terminal fragment thereof.  (¶ [0011], [0054]-[0055]; FIG. 1.)
Regarding claims 17 and 23, CORNELIS provides for the delivery signal to be selected from various bacterial T3SS effector proteins, such as YopE, etc. (Abstract; ¶ [0011], [0048], [0052]-[0055].)
While CORNELIS does teach vectors comprising a promoter, a first DNA sequence encoding a delivery signal from a bacterial T3SS effector protein operably linked to the promoter, and a second DNA sequence encoding a heterologous protein or two different heterologous proteins, CORNELIS fails to specifically teach the inclusion of proteins involved in apoptosis or apoptosis regulation (e.g., full-length BID and full-length BAX).  RUTER resolves the deficiencies of CORNELIS, where RUTER discloses the delivery of proteins (e.g., BID, BAX) involved in apoptosis or apoptosis regulation utilizing a delivery signal from a bacterial T3SS.  (¶ Abstract; ¶ [0040], [0106]-[0110], [0123]-[0157].)
nd ¶ to ¶ bridging p13-14; ¶ bridging p22-23 to p23, 1st ¶; p27, 1st ¶ to p28, 1st ¶; FIG. 26-28.)  Therefore, a DNA sequence encoding a full-length heterologous protein (e.g., BID, BAX) necessarily includes the domain that is found in the protein.  
In view of the teachings of CORNELIS and RUTER (as stated above), the person of ordinary skill would have had a reasonable expectation of success in selecting the RUTER’s cargo molecules (e.g., BID and BAX) as heterologous molecules in CORNELIS’s vector for the transformation of the recombinant virulence attenuated Gram-negative bacteria Yersinia enterocolitica strain because CORNELIS teaches the utilization of any heterologous proteins for the delivery into cells.  (¶ [0058]-[0063], [0110].)  Further, the skilled artisan would have been motivated to select RUTER’s cargo molecules (e.g., BID and BAX) as heterologous molecules because CORNELIS teaches the application of heterologous proteins such as killer agents and RUTER indicates BID and BAX are Id.)  Furthermore, CORNELIS and RUTER are directed to the delivery of heterologous proteins utilizing bacterial T3SS delivery signals and, thus, are drawn to the same purpose and/or outcome.
	Accordingly, CORNELIS further in view of RUTER renders the claims unpatentable.

U.S. Patent Application Publication No. 2004/0147719 further in view of U.S. Patent Application Publication No. 2011/0183908 and van den Berg et al.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/01447719 (‘Information Disclosure Statement’, filed 04 June 2020; “CORNELIS”) further in view of U.S. Patent Application Publication No. 2011/0183908 (see attached ‘PTO-892’; “RUTER”) as applied to claims 1-15, 17-21, and 23 above, and van den Berg et al. (Improved solubility of TEV protease by directed evolution. 2006. Journal of Biotechnology. Vol. 121; p291-298; see attached ‘PTO-892’; “VAN DEN BERG”).
CORNELIS further in view of RUTER is applied from the above ‘Claim Rejections - 35 U.S.C. § 103’.  While the combination of CORNELIS and RUTER does teach and suggest a recombinant Gram-negative bacteria strain transformed with a vector comprising in the 5’ to 3’ direction: 1) a promoter; 2) a first DNA sequence encoding a delivery signal (SEQ ID NO: 2, as elected) from a bacterial T3SS effector protein operably linked to the promoter; and 3) a DNA sequence encoding repeated domains of a heterologous protein (SEQ ID NO: 211, as elected) or two or more domains of different heterologous proteins fused in frame to the 3’ end of the first DNA sequence, neither reference specifically teaches the inclusion of a protease cleavage site (e.g., TEV, as elected) between the first DNA sequence and the second DNA sequence.  VAN DEN BERG resolves the 
	Regarding claims 16 and 22, VAN DEN BERG indicates TEV is a widely used/popular protease for the cleaving of recombinant fusion proteins due to its high specificity.  (Abstract; ¶ bridging p291-292.)  VAN DEN BERG further indicates that the cleavage by TEV protease leaves one amino acid at the N-terminus of the protein of interest and that the cleavage site can be designed to create a native N-termius.  (Id.)
In view of the teachings of CORNELIS, RUTER, and VAN DEN BERG (as stated above), the skilled artisan would have had a reasonable expectation of success in utilizing a cleavage site for the TEV protease as described by VAN DEN BERG in between the delivery signal and heterologous protein found in the vector for the transformation of the recombinant Gram-negative bacteria strain formed from the combination of CORNELIS and RUTER because VAN DEN BERG indicates the wide utilization/popularity and high specificity of the TEV protease in cleaving recombinant fusion proteins.  Further, CORNELIS, RUTER, and VAN DEN BERG are directed to the delivery of fusion proteins and, thus, are drawn to the same purpose and/or outcome.
	Accordingly, CORNELIS further in view of RUTER and VAN DEN BERG renders the claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636